Exhibit 10.2


ARCONIC CORPORATION
SPECIAL RETENTION AWARD AGREEMENT
Grant Date: _________, 2020
 
The terms and conditions of this Global Special Retention Award Agreement,
including Appendices A and B attached hereto, (the “Award Agreement”) are
authorized by the Compensation and Benefits Committee of the Board. The special
retention award (“Special Retention Award”) is granted to the Participant under
the Arconic Corporation 2020 Stock Incentive Plan, as amended and restated and
as may be further amended from time to time (the “Plan”).
Terms that are defined in the Plan have the same meanings in the Award
Agreement.
NOTE: To avoid cancellation of the Special Retention Award, the Participant must
affirmatively accept the Award and the terms of this Award Agreement within 6
months of the grant date, as set forth in paragraph 30 of the Award Agreement.
General Terms and Conditions
1. The Special Retention Awards are subject to the provisions of the Plan and
the provisions of the Award Agreement. If the Plan and the Award Agreement are
inconsistent, the provisions of the Plan will govern. Interpretations of the
Plan and the Award Agreement by the Committee are binding on the Participant and
the Company. A Special Retention Award is an undertaking by the Company to issue
the number of Shares indicated in the notice of the Special Retention Award on
the date the Special Retention Award vests, subject to the fulfillment of
certain conditions, except to the extent otherwise provided in the Plan or
herein.
Vesting and Payment
2. The Special Retention Award vests on the third anniversary date of the grant
date, and will be paid to the Participant in Shares on the vesting date or
within 90 days thereafter.
3. As a condition to a Special Retention Award vesting, a Participant must
remain an active employee of the Company or a Subsidiary through the date of
vesting. Except as provided in paragraph 5, if a Participant’s employment with
the Company (including its Subsidiaries) is terminated prior to the vesting date
of the Special Retention Award, the Special Retention Award is forfeited and is
automatically canceled.
4. Special Retention Awards will be paid by the issuance to the Participant of
Shares covered by the Special Retention Award. Prior to issuance of the Shares,
the Participant has no voting rights. Dividend equivalents will accrue on
Special Retention Awards, unless the Committee determines that no dividend
equivalents may be accrued or paid. Dividend equivalents that accrue on Special
Retention Awards will be equal to the common stock dividend per Share payable on
the Company’s common stock multiplied by the number of Shares covered by the
Special Retention Award. Notwithstanding any provision herein to the contrary,
no dividends or dividend equivalents will be paid on Special Retention Awards
that have not vested.
5. The following are exceptions to the vesting rules:
  
•         Involuntary Termination without Cause: An unvested Special Retention
Award held by a Participant who is involuntarily terminated without Cause (as
defined below) from employment with the Company or a Subsidiary during the
vesting period is not forfeited in whole but only in part upon termination of
employment. The portion of the Special Retention Award that is not forfeited
vests on the original stated vesting date set forth in paragraph 2 and is
calculated based on a proportionate share of the time during the vesting period
that the Participant remained actively employed with the Company or a
Subsidiary, with the remaining portion being automatically forfeited. The
proportionate share is computed on the basis of the actual number of days
actively employed after the date of grant over a total vesting period of three
years of 365 days each (or a total vesting period of 1,095 days), with any
fractional share amount rounded down to the nearest whole Share. For






--------------------------------------------------------------------------------





example, a Participant who is involuntarily terminated without Cause from
employment with the Company (or a Subsidiary) at the end of the first year of
the three-year vesting period will receive one-third of the Shares upon vesting,
with the remaining two-thirds of the Shares being automatically forfeited upon
termination.
For this purpose, if the Participant participates in the Company’s Change in
Control Severance Plan, “Cause” shall have the meaning set forth in such
plan. If the Participant does not participate in the Company’s Change in Control
Severance Plan, “Cause” means (i) the willful and continued failure by the
Participant to substantially perform the Participant’s duties with the Employer
that has not been cured within 30 days after a written demand for substantial
performance is delivered to the Participant by the Board or the Participant’s
direct supervisor, which demand specifically identifies the manner in which the
Participant has not substantially performed the Participant’s duties, (ii) the
willful engaging by the Participant in conduct which is demonstrably and
materially injurious to the Company or a Subsidiary, monetarily or otherwise;
(iii) the Participant’s fraud or acts of dishonesty relating to the Company or
any of its Subsidiaries, or (iv) the Participant’s conviction of any misdemeanor
relating to the affairs of the Company or any of its Subsidiaries or indictment
for any felony. For purposes of clauses (i) and (ii) of this definition, no act,
or failure to act, on the Participant’s part shall be deemed “willful” unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that the Participant’s act, or failure to act, was in the best
interest of the Company.
  
•         Death or Disability: An unvested Special Retention Award held by a
Participant, who dies while an employee or who is permanently and totally
disabled while an employee, is not forfeited but vests on the original stated
vesting date set forth in paragraph 2.

A Participant is deemed to be permanently and totally disabled if the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. A Participant shall not be
considered to be permanently and totally disabled unless the Participant
furnishes proof of the existence thereof in such form and manner, and at such
times, as the Company may require. In the event of a dispute, the determination
whether a Participant is permanently and totally disabled will be made by the
Committee or its delegate.
 
•         Change in Control: A Special Retention Award vests if a Replacement
Award is not provided following certain Change in Control events, as described
in the Plan. If the Change in Control qualifies as a “change in control event”
within the meaning of Treas. Reg. § 1.409A-3(i)(5), the vested Special Retention
Award will be paid to the Participant within 30 days following the Change in
Control. If the Change in Control does not so qualify, the vested Special
Retention Award will be paid to the Participant on the original stated vesting
date set forth in paragraph 2.

 
•         Termination Following Change in Control: As further described in the
Plan, if a Replacement Award is provided following a Change in Control, but
within 24 months of such Change in Control the Participant’s employment is
terminated without Cause (as defined in the Company’s Change in Control
Severance Plan) or by the Participant for Good Reason (as defined in the
Company’s Change in Control Severance Plan), the Replacement Award will vest and
will be paid to the Participant on the original stated vesting date set forth in
paragraph 2.

Taxes
6. All taxes required to be withheld under applicable tax laws in connection
with a Special Retention Award must be paid by the Participant at the
appropriate time under applicable tax laws. The Company may satisfy applicable
tax withholding obligations by any of the means set forth in Section 15(l) of
the Plan, but will generally withhold from the Shares to be issued upon
settlement of the Special Retention Award that number of Shares with a fair
market value on


2

--------------------------------------------------------------------------------





the vesting date equal to the taxes required to be withheld at the minimum
required rates or, to the extent permitted under applicable accounting
principles, at up to the maximum individual tax rate for the applicable tax
jurisdiction, which include, for Participants subject to taxation in the United
States, applicable income taxes, federal and state unemployment compensation
taxes and FICA/FUTA taxes. Notwithstanding the foregoing, if the Participant is
subject to the short-swing profit rules of Section 16(b) of the Securities
Exchange Act of 1934, as amended, the Company will withhold Shares from the
Shares to be issued upon settlement of the Special Retention Award, as described
herein, and will not use the other means set forth in the Plan unless pursuant
to an election by the Participant or in the event that withholding in Shares is
problematic under applicable tax or securities law or has materially adverse
accounting consequences. Further, notwithstanding anything herein to the
contrary, the Company may cause a portion of the Special Retention Award to vest
prior to the stated vesting date set forth in paragraph 2 in order to satisfy
any Tax-Related Items that arise prior to the date of settlement of the Special
Retention Award; provided that to the extent necessary to avoid a prohibited
distribution under Section 409A of the Code, the portion of the Special
Retention Award so accelerated and settled shall be with respect to a number of
Shares with a value that does not exceed the liability for such Tax-Related
Items.
Beneficiaries
7. If permitted by the Company, Participants will be entitled to designate one
or more beneficiaries to receive all Special Retention Awards that have not yet
vested at the time of death of the Participant. All beneficiary designations
will be on beneficiary designation forms approved for the Plan. Copies of the
form are available from the Communications Center on Merrill Lynch’s OnLine®
website www.benefits.ml.com.
8. Beneficiary designations on an approved form will be effective at the time
received by the Communications Center on Merrill Lynch’s OnLine® website
www.benefits.ml.com. A Participant may revoke a beneficiary designation at any
time by written notice to the Communications Center on Merrill Lynch’s OnLine®
website www.benefits.ml.com or by filing a new designation form. Any designation
form previously filed by a Participant will be automatically revoked and
superseded by a later-filed form.
9. A Participant will be entitled to designate any number of beneficiaries on
the form, and the beneficiaries may be natural or corporate persons.
10. The failure of any Participant to obtain any recommended signature on the
form will not prohibit the Company from treating such designation as valid and
effective. No beneficiary will acquire any beneficial or other interest in any
Special Retention Award prior to the death of the Participant who designated
such beneficiary.
11. Unless the Participant indicates on the form that a named beneficiary is to
receive Special Retention Awards only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled to share
equally in the Special Retention Awards upon vesting. Unless otherwise
indicated, all such beneficiaries will have an equal, undivided interest in all
such Special Retention Awards.
12. Should a beneficiary die after the Participant but before the Special
Retention Award is paid, such beneficiary’s rights and interest in the Special
Retention Award will be transferable by the beneficiary’s last will and
testament or by the laws of descent and distribution. A named beneficiary who
predeceases the Participant will obtain no rights or interest in a Special
Retention Award, nor will any person claiming on behalf of such
individual. Unless otherwise specifically indicated by the Participant on the
beneficiary designation form, beneficiaries designated by class (such as
“children,” “grandchildren,” etc.) will be deemed to refer to the members of the
class living at the time of the Participant’s death, and all members of the
class will be deemed to take “per capita.”
13. If a Participant does not designate a beneficiary or if the Company does not
permit a beneficiary designation, the Special Retention Award that has not yet
vested or been paid at the time of death of the Participant will vest and be
paid to the Participant’s legal heirs pursuant to the Participant’s last will
and testament or by the laws of descent and distribution.


3

--------------------------------------------------------------------------------





Adjustments
14. In the event of an Equity Restructuring, the Committee will equitably adjust
the Special Retention Award as it deems appropriate to reflect the Equity
Restructuring, which may include (i) adjusting the number and type of securities
subject to the Special Retention Award; and (ii) adjusting the terms and
conditions of the Special Retention Award. The adjustments provided under this
paragraph 14 will be nondiscretionary and final and binding on all interested
parties, including the affected Participant and the Company; provided that the
Committee will determine whether an adjustment is equitable.
Repayment/Forfeiture
15. Notwithstanding anything to the contrary herein, pursuant to Section 15(e)
of the Plan the Committee has full power and authority, to the extent permitted
by governing law, to determine that the Special Retention Award will be canceled
or suspended at any time prior to a Change in Control: (i) if the Participant,
without the consent of the Committee, while employed by the Company or a
Subsidiary or after termination of such employment, becomes associated with,
employed by, renders services to or owns any interest (other than an interest of
up to 5% in a publicly traded company or any other nonsubstantial interest, as
determined by the Committee) in any business that is in competition with the
Company or any Subsidiary; (ii) in the event of the Participant’s willful
engagement in conduct which is injurious to the Company or any Subsidiary,
monetarily or otherwise; (iii) in the event of an Executive Officer’s misconduct
described in Section 15(f) of the Plan; or (iv) in order to comply with
applicable laws as described in Section 15(h) of the Plan.
Further, as an additional condition of receiving the Special Retention Award,
the Participant agrees that the Special Retention Award and any benefits or
proceeds the Participant may receive hereunder shall be subject to forfeiture
and/or repayment to the Company to the extent required (i) under the terms of
any recoupment or “clawback” policy adopted by the Company to comply with
applicable laws or with the Company’s Corporate Governance Guidelines or other
similar requirements, as such policy may be amended from time to time (and such
requirements shall be deemed incorporated into the Award Agreement without the
Participant’s consent) or (ii) to comply with any requirements imposed under
applicable laws and/or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Shares are listed or quoted,
including, without limitation, pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010. Further, if the Participant
receives any amount in excess of what the Participant should have received under
the terms of the Special Retention Award for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
administrative error), all as determined by the Committee, then the Participant
shall be required to promptly repay any such excess amount to the Company.
Miscellaneous Provisions
16. Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to
the contrary in the Award Agreement, no Shares issuable upon vesting of the
Special Retention Awards, and no certificate representing all or any part of
such Shares, shall be issued or delivered if, in the opinion of counsel to the
Company, such issuance or delivery would cause the Company to be in violation
of, or to incur liability under, any securities law, or any rule, regulation or
procedure of any U.S. national securities exchange upon which any securities of
the Company are listed, or any listing agreement with any such securities
exchange, or any other requirement of law or of any administrative or regulatory
body having jurisdiction over the Company or a Subsidiary.
17. Non-Transferability. The Special Retention Award is non-transferable and may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company; provided, that, the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
18. Shareholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Shares until the
Special Retention Award shall have vested and been paid in the form of Shares in
accordance with the provisions of the Award Agreement.


4

--------------------------------------------------------------------------------





19. Notices. Any notice required or permitted under the Award Agreement shall be
in writing and shall be deemed sufficient when delivered personally or sent by
confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company’s principal corporate offices or to the Participant
at the address maintained for the Participant in the Company’s records or, in
either case, as subsequently modified by written notice to the other party.
20. Severability and Judicial Modification. If any provision of the Award
Agreement is held to be invalid or unenforceable under the applicable laws of
any country, state, province, territory or other political subdivision or the
Company elects not to enforce such restriction, the remaining provisions shall
remain in full force and effect and the invalid or unenforceable provision shall
be modified only to the extent necessary to render that provision valid and
enforceable to the fullest extent permitted by law. If the invalid or
unenforceable provision cannot be, or is not, modified, that provision shall be
severed from the Award Agreement and all other provisions shall remain valid and
enforceable.
21. Successors. The Award Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, on the one hand, and the
Participant and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.
22. Appendices. Notwithstanding any provisions in the Award Agreement, for
Participants residing and/or working outside the United States, the Special
Retention Award shall be subject to the additional terms and conditions set
forth in Appendix A to the Award Agreement and to any special terms and
conditions for the Participant’s country set forth in Appendix B to the Award
Agreement. Moreover, if the Participant relocates outside the United States or
relocates between the countries included in Appendix B, the additional terms and
conditions set forth in Appendix A and the special terms and conditions for such
country set forth in Appendix B will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendices
constitute part of the Award Agreement.
23. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Special Retention Award and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
24. Compliance with Code Section 409A. It is intended that the Special Retention
Award granted pursuant to the Award Agreement be compliant with Section 409A of
the Code and the Award Agreement shall be interpreted, construed and operated to
reflect this intent. Notwithstanding the foregoing, the Award Agreement and the
Plan may be amended at any time, without the consent of any party, to the extent
necessary or desirable to satisfy any of the requirements under Section 409A of
the Code, but the Company shall not be under any obligation to make any such
amendment. Further, the Company and its Subsidiaries do not make any
representation to the Participant that the Special Retention Award granted
pursuant to the Award Agreement satisfies the requirements of Section 409A of
the Code, and the Company and its Subsidiaries will have no liability or other
obligation to indemnify or hold harmless the Participant or any other party for
any tax, additional tax, interest or penalties that the Participant or any other
party may incur in the event that any provision of the Award Agreement or any
amendment or modification thereof or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A of the
Code.
25. Waiver. A waiver by the Company of breach of any provision of the Award
Agreement shall not operate or be construed as a waiver of any other provision
of the Award Agreement, or of any subsequent breach by the Participant or any
other Participant.
26. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.
27. Governing Law; Dispute Resolution. As stated in the Plan, the Special
Retention Award and the provisions of the Award Agreement and all determinations
made and actions taken thereunder, to the extent not otherwise governed by


5

--------------------------------------------------------------------------------





the laws of the United States, shall be governed by the laws of the State of
Delaware, United States of America, without reference to principles of conflict
of laws, and construed accordingly. Any claim, dispute or controversy arising
under or in connection with the Special Retention Award and the provisions of
the Award Agreement, shall be settled exclusively by arbitration in Pittsburgh,
Pennsylvania. All claims, disputes and controversies shall be submitted to the
CPR Institute for Dispute Resolution (“CPR”) in accordance with the CPR’s rules
then in effect; provided, however, that the evidentiary standards set forth in
this Agreement shall apply. The claim, dispute or controversy shall be heard and
decided by three (3) arbitrators selected from CPR’s employment panel. The
arbitrators’ decision shall be final and binding on all parties. Judgment may be
entered on the arbitrators’ award in any court having jurisdiction.
28. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
29. Entire Agreement. The Award Agreement and the Plan embody the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.
Acceptance of Award
30. As permitted by Section 15(c) of the Plan, receipt of this Special Retention
Award is subject to the Participant’s acceptance of the Award and the terms of
this Award Agreement and the Plan through Merrill Lynch’s
OnLine® website www.benefits.ml.com and/or through such other procedures as may
be required by the Company (Participant’s “Acceptance”). To avoid forfeiture of
the Award, the Participant must provide such Acceptance within 6 months of the
grant date of the Award. The date as of which the Participant’s Special
Retention Award shall be forfeited, if the Participant has not provided such
Acceptance, will generally be set forth in the Participant’s account at Merrill
Lynch’s OnLine® website. If the Participant does not provide Acceptance within
this 6 month period, the Award will be cancelled in accordance with any
administrative procedures adopted under the Plan.








6

--------------------------------------------------------------------------------






APPENDIX A
TO THE ARCONIC CORPORATION
2020 Stock Incentive Plan
Global Special Retention Award Agreement
For Non-U.S. Participants
This Appendix A contains additional (or, if so indicated, different) terms and
conditions that govern the Special Retention Awards if the Participant resides
and/or works outside of the United States. Capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and the
Global Special Retention Award Agreement (the “Award Agreement”).
A. Termination. This provision supplements paragraph 3 of the Award Agreement.
The Company will determine when the Participant is no longer providing services
for purposes of the Special Retention Awards (including whether the Participant
may still be considered to be providing services while on a leave of absence).
B.    Responsibility for Taxes. This provision replaces paragraph 6 of the Award
Agreement (except if the Participant is subject to the short-swing profit rules
of Section 16(b) of the Securities Exchange Act of 1934, as amended).
The Participant acknowledges that, regardless of any action taken by the Company
or, if different, the Subsidiary that employs the Participant (the “Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of these Special Retention
Awards, including, but not limited to, the grant, vesting or settlement of
Special Retention Awards, the subsequent sale of Shares acquired pursuant to the
Special Retention Award and the receipt of any dividends or dividend
equivalents; and (b) do not commit to and are under no obligation to structure
the terms of the Special Retention Awards or any aspect of the Special Retention
Awards to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. The Participant shall not make any claim
against the Company, the Employer or any other Subsidiary, or their respective
board, officers or employees related to Tax-Related Items arising from this
Award. Furthermore, if the Participant has become subject to tax in more than
one jurisdiction, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by one or a combination of the following: (i)
requiring a cash payment from the Participant; (ii) withholding from the
Participant’s wages or other cash compensation paid to the Participant by the
Company and/or the Employer, (iii) withholding from the proceeds of the sale of
Shares acquired pursuant to the Special Retention Awards, either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Participant’s behalf pursuant to this authorization without further consent);
(iv) withholding from the Shares subject to Special Retention Awards; and/or (v)
any other method of withholding determined by the Company and permitted by
applicable law.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash (with no entitlement to the Share equivalent) or, if not refunded, the
Participant may seek a refund from the local tax authorities. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, the Participant is
deemed,


A-1

--------------------------------------------------------------------------------





for tax purposes, to have been issued the full number of Shares subject to the
vested Special Retention Awards, notwithstanding that a number of the Shares is
held back solely for the purpose of paying the Tax-Related Items.
Finally, the Participant shall pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.
C.    Nature of Award. In accepting the Special Retention Awards, the
Participant acknowledges, understands and agrees that:
      a.    the Plan is established voluntarily by the Company, is discretionary
in nature and may be modified, amended, suspended, or terminated by the Company
at any time, to the extent permitted by the Plan;
      b.    this Special Retention Award is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
Special Retention Awards, or benefits in lieu of Special Retention Awards, even
if Special Retention Awards have been granted in the past;
      c.    all decisions with respect to future Special Retention Awards or
other Awards, if any, will be at the sole discretion of the Company;
      d.    this Special Retention Award and the Participant’s participation in
the Plan shall not create a right to, or be interpreted as forming or amending
an employment or service contract with the Company and shall not interfere with
the ability of the Employer to terminate the Participant’s employment contract
(if any) at any time;
      e.    the Participant’s participation in the Plan is voluntary;
      f.    this Special Retention Award and the Shares acquired under the Plan,
and the income from and value of same, are not intended to replace any pension
rights or compensation;
      g.    this Special Retention Award and the Shares acquired under the Plan,
and the income from and value of same, are not part of normal or expected
compensation or salary for any purposes, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
      h.    the future value of the Shares subject to the Special Retention
Award is unknown, indeterminable and cannot be predicted with certainty;
      i.    unless otherwise agreed with the Company, Special Retention Awards
and the Shares acquired under the Plan, and the income from and value of same,
are not granted as consideration for, or in connection with, the service the
Participant may provide as a director of any Subsidiary;
      j.    no claim or entitlement to compensation or damages shall arise from
forfeiture of any portion of this Special Retention Award resulting from
termination of the Participant’s employment and/or service relationship (for any
reason whatsoever and regardless of whether later found to be invalid or in
breach of applicable laws in the jurisdiction where the Participant is employed
or the terms of the Participant’s employment agreement, if any);
      k.    unless otherwise provided in the Plan or by the Company in its
discretion, this Special Retention Award and the benefits under the Plan
evidenced by the Award Agreement do not create any entitlement to have this
Special Retention Award or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and


A-2

--------------------------------------------------------------------------------





      l.    neither the Company, the Employer nor any other Subsidiary shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the Special
Retention Awards or of any amounts due to the Participant pursuant to the
Special Retention Awards or the subsequent sale of any Shares acquired under the
Plan.
D. Data Privacy. To participate in the Plan, the Participant will need to review
the information provided in this paragraph and, where applicable, declare the
Participant’s consent to the processing of personal data by Arconic Corporation
and third parties noted below. Acceptance of the Award shall constitute
Participant’s consent to the processing of personal data.
a.EEA+ Controller and Contact Information.  If the Participant is based in the
European Union (“EU”), the European Economic Area, Switzerland or, the United
Kingdom (collectively “EEA+”), the Participant should note that Arconic
Corporation, with its registered address at 201 Isabella Street, Suite 200,
Pittsburgh, Pennsylvania 15212-5872, United States of America, is the controller
responsible for the processing of the Participant’s personal data in connection
with the Award Agreement and the Plan. Questions about the processing of
personal data can be made to the Arconic Privacy Office at privacy@arconic.com.
 
b.Data Collection and Usage. In connection with the administration of the Plan,
Arconic Corporation collects, processes, uses and transfers certain
personally-identifiable information about the Participant, which may include the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance, passport number or other identification number, salary,
nationality, job title, details of all Awards or any other awards granted,
canceled, exercised, settled, vested, unvested or outstanding in the
Participant’s favor and additional similar or related data, which Arconic
Corporation receives from the Participant or the entity that employs the
Participant (“Personal Data”).  Specifically, Arconic Corporation collects,
processes and uses Personal Data for the purposes of performing its contractual
obligations under this Award Agreement, implementing, administering and managing
the Participant’s participation in the Plan and facilitating compliance with
applicable tax and securities law.
If the Participant is based in the EEA+, the legal basis, where required, for
the processing of Personal Data by Arconic Corporation is the necessity for
Arconic Corporation to (i) perform its contractual obligations under this
Agreement, (ii) comply with legal obligations established in the EEA+, and/or
(iii) pursue the legitimate interest of complying with legal obligations
established outside of the EEA+. 
If the Participant is based outside of the EEA+, the legal basis, where
required, for the processing of Data by Arconic Corporation is the Participant’s
consent, as further described below.
c.Plan Administration Service Providers. Arconic Corporation may transfer
Personal Data to Merrill Lynch or other independent service providers that
assist Arconic Corporation with the implementation, administration and
management of the Plan (the “Plan Administrator”).  The processing of Personal
Data will take place through both electronic and non-electronic means. Personal
Data will only be accessible by those individuals requiring access to it for
purposes of implementing, administering and operating the Plan.
d.International Data Transfers. Arconic Corporation and the Plan Administrator
are based in the United States. The country where the Participant lives may have
different data privacy laws and protections than the United States. In
particular, the United States does not have the same level of protections for
personal data as countries in the EEA+. The European Commission requires U.S.
companies to protect personal data leaving the EEA+ by certifying compliance
with the EU-U.S. privacy shield program or implementing other safeguards such as
the Standard Contractual Clauses adopted by the EU Commission. Arconic
Corporation is certified under the EU-U.S. privacy shield program.
If the Participant is based in the EEA+, Personal Data will be transferred from
the EEA+ to Arconic Corporation based on the certification under the EU-U.S.
privacy shield program. Personal Data will be transferred onward from Arconic
Corporation to the Plan Administrator based on the Participant's consent, as
further described below.
If the Participant is based in a jurisdiction outside of the EEA+, Personal Data
will be transferred from the Participant’s jurisdiction to Arconic Corporation
and onward from Arconic Corporation to the Plan Administrator based on the
Participant’s consent, as further described below.
e.Data Retention. Arconic Corporation will use Personal Data only as long as
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including tax and securities laws.  When Arconic Corporation no longer needs
Personal Data for any of these purposes, Arconic Corporation will remove it from
its systems. 


A-3

--------------------------------------------------------------------------------





f.Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Participant is providing the consents herein on
a purely voluntary basis. The Participant may withdraw the Participant’s consent
at any time, with future effect and for any or no reason. If the Participant
does not consent, or if the Participant later seeks to withdraw the
Participant’s consent, the Participant’s salary from or employment or service
relationship with the Participant’s employer will not be affected. The only
consequence of denying or withdrawing consent is that Arconic Corporation would
not be able to grant Awards to the Participant under the Plan or administer or
maintain the Participant’s participation in the Plan. If the Participant
withdraws the Participant’s consent, Arconic Corporation will stop processing
the Participant’s Personal Data for the purposes stated above unless to the
extent necessary to comply with tax or other legal obligations in connection
with Awards granted before the Participant withdrew the Participant’s consent.
g.Data Subject Rights. The Participant may have a number of rights under data
privacy laws in the Participant’s jurisdiction.  Subject to the conditions set
out in the applicable law and depending on where the Participant is based, such
rights may include the right to (i) request access to, or copies of, Personal
Data processed by Arconic Corporation, (ii) rectification of incorrect Personal
Data, (iii) deletion of Personal Data, (iv) restrict the processing of Personal
Data, (v) object to the processing of Personal Data for legitimate interests,
(vi) portability of Personal Data, (vii) lodge complaints with competent
authorities in the Participant’s jurisdiction, and/or to (viii) receive a list
with the names and addresses of any potential recipients of Personal Data. To
receive clarification regarding these rights or to exercise these rights, the
Participant can contact the Arconic Privacy Office at privacy@arconic.com.
h.Necessary Disclosure of Personal Data. The Participant understands that
providing Arconic Corporation with Personal Data is necessary for the
performance of this Award Agreement and that the Participant’s refusal to
provide Personal Data would make it impossible for Arconic Corporation to
perform its contractual obligations and would affect the Participant’s ability
to participate in the Plan.
i.Declaration of Consent. By accepting the Participant’s Award, the Participant
is declaring that the Participant unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Participant’s Personal Data,
as described above and in any other grant materials, by and among, as
applicable, the entity that employs the Participant, Arconic Corporation, any
Subsidiary and any service provider involved in plan administration for the
exclusive purpose of implementing, administering and managing the Participant’s 
participation in the Plan. The Participant understands that the Participant may,
at any time, refuse or withdraw the consents herein, in any case without cost,
by contacting in writing the Arconic Privacy Office at privacy@arconic.com.  If
the Participant does not consent or later seek to revoke the Participant’s
consent, the Participant’s employment status or service with the entity that
employs the Participant will not be affected; the only consequence of refusing
or withdrawing consent is that Arconic Corporation would not be able to grant
the Award or any other equity award to the Participant or administer or maintain
such awards.  Therefore, the Participant understands that refusing or
withdrawing consent will affect the Participant’s ability to participate in the
Plan.  For more information on the consequences of refusal to consent or
withdrawal of consent, the Participant should contact privacy@arconic.com.
E. Language. The Participant acknowledges that he or she is sufficiently
proficient in English to understand the terms and conditions of the Award
Agreement. Furthermore, if the Participant has received the Award Agreement, or
any other document related to this Special Retention Award and/or the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
F. Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the broker’s country, or the country in
which the Shares are listed, the Participant may be subject to insider trading
restrictions and/or market abuse laws in applicable jurisdictions, which may
affect his or her ability to accept, acquire, sell, or attempt to sell or
otherwise dispose of Shares or rights to Shares (e.g., Special Retention Awards)
or rights linked to the value of Shares, during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by
applicable laws or regulations in the applicable jurisdictions, including the
United States and the Participant’s country). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Participant
placed before possessing inside information. Furthermore, the Participant may be
prohibited from (i) disclosing the inside information to any third party,
including fellow employees (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them to otherwise buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. The Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Participant
should consult his or her personal advisor on this matter.


A-4

--------------------------------------------------------------------------------





G. Foreign Asset/Account Reporting Requirements, Exchange Controls and Tax
Requirements. The Participant acknowledges that his or her country may have
certain foreign asset and/or account reporting requirements and exchange
controls which may affect his or her ability to acquire or hold Shares under the
Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside his or her country. The Participant
understands that he or she may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. The
Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant’s participation in the Plan to his or
her country through a designated bank or broker and/or within a certain time
after receipt. The Participant acknowledges that it is his or her responsibility
to be compliant with all such requirements, and that the Participant should
consult his or her personal legal and tax advisors, as applicable, to ensure the
Participant’s compliance.








A-5

--------------------------------------------------------------------------------






APPENDIX B
TO THE ARCONIC CORPORATION
2020 Stock Incentive Plan
Global Special Retention Award Agreement
For Non-U.S. Participants
Capitalized terms used but not defined in this Appendix B have the meanings set
forth in the Plan and the Global Special Retention Award Agreement (the “Award
Agreement”).
Terms and Conditions
This Appendix B includes special terms and conditions that govern Special
Retention Awards if the Participant resides and/or works in one of the countries
listed below.
If the Participant is a citizen or resident of a country other than the country
in which the Participant is currently residing and/or working, or if the
Participant transfers to another country after the grant of Special Retention
Awards or is considered a resident of another country for local law purposes,
the Committee shall, in its discretion, determine to what extent the special
terms and conditions contained herein shall be applicable to the Participant.
Notifications
This Appendix B also includes information regarding exchange controls, tax and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of April
2020. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that the Participant not rely on the information in
this Appendix B as the only source of information relating to the consequences
of participation in the Plan because the information may be out of date at the
time the Participant sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.
Finally, if the Participant is a citizen or resident of a country other than the
country in which the Participant currently works and/or resides, or if the
Participant transfers to another country after the grant of the Special
Retention Award, or is considered a resident of another country for local law
purposes, the information contained herein may not be applicable to the
Participant in the same manner.


B-1



--------------------------------------------------------------------------------







CANADA
Terms and Conditions
Award Settled Only in Shares. Notwithstanding any discretion in the Plan, the
Special Retention Award shall be settled in Shares only. The Participant is not
entitled to receive a cash payment pursuant to the Award.
Termination of Service. The following provision replaces paragraph A
“Termination” of Appendix A:
For purposes of the Special Retention Award, in the event of termination of the
Participant’s employment relationship (whether or not in breach of local labor
laws), the Participant’s right to receive a Special Retention Award and vest in
the Special Retention Award under the Plan, if any, will terminate effective as
of the earlier of (i) the date upon which the Participant is no longer actively
employed or (ii) the date upon which the Participant receives written notice of
termination from the Company or the Employer. The Company shall have the
exclusive discretion to determine when the Participant is no longer actively
employed or when the Participant has received notice of such termination for
purposes of the Special Retention Award. Notwithstanding the foregoing, if
applicable employment standards legislation explicitly requires continued
entitlement to vesting during a statutory notice period, the Participant’s right
to vest in the Special Retention Award under the Plan, if any, will terminate
effective as of the last day of the Participant’s minimum statutory notice
period, but the Participant will not earn or be entitled to pro-rated vesting if
the vesting date falls after the end of the Participant’s statutory notice
period, nor will the Participant be entitled to any compensation for lost
vesting.
The Following Provisions Apply for Participants Resident in Quebec:
Consent to Receive Information in English. The Participant acknowledges that it
is the express wish of the parties that this Award Agreement, as well as all
documents, notices and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be written in
English.
Les parties reconnaissent avoir exigé la rédaction en anglais de Conditions
d’attribution, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements paragraph D “Data Privacy” of Appendix A:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, any Subsidiary and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Company and any Subsidiary to record such
information and to keep such information in the Participant’s Employee file.
Notifications
Securities Law Information. The Participant acknowledges that he or she is
permitted to sell the Shares acquired under the Plan through the designated
broker appointed by the Company, provided the sale of the Shares takes place
outside of Canada through facilities of a stock exchange on which the Shares are
listed (i.e., the NYSE).
Foreign Asset/Account Reporting Information. Canadian residents are required to
report to the tax authorities certain foreign property (including Special
Retention Awards) on form T1135 (Foreign Income Verification Statement) if the
total cost of the foreign property exceeds C$100,000 at any time in the year.
The form must be filed by April 30 of the following year. Special Retention
Awards must be reported—generally at a nil cost—if the C$100,000 cost threshold
is exceeded because of other foreign property the Participant holds. If Shares
are acquired,


B-2



--------------------------------------------------------------------------------





their cost generally is the adjusted cost base (“ACB”) of the Shares. The ACB
would normally equal the fair market value of the Shares at vesting, but if the
Participant owns other Shares, this ACB may have to be averaged with the ACB of
the other Shares. The Participant should consult with his or her personal legal
advisor to ensure compliance with applicable reporting obligations.
CHINA
Terms and Conditions
The following terms and conditions will apply to Participants who are subject to
exchange control restrictions and regulations in the People’s Republic of China
(“the PRC”), including the requirements imposed by the State Administration of
Foreign Exchange (“SAFE”), as determined by the Company in its sole discretion:
Award Conditioned on Satisfaction of Regulatory Obligations. Notwithstanding
anything to the contrary in the Award Agreement, settlement of the Special
Retention Award is conditioned on the Company’s obtaining a registration of the
Plan with SAFE and on the continued effectiveness of such registration (the
“SAFE Registration Requirement”). If, for any reason, the Company does not
complete or maintain such registration, no Shares subject to the Special
Retention Award for which a registration is not completed or maintained shall be
issued. In this case, the Company retains the discretion to settle any Special
Retention Awards for which the vesting conditions, but not the SAFE Registration
Requirement, have been met in cash paid through local payroll in an amount equal
to the market value of the Shares subject to the Special Retention Award less
any Tax-Related Items.
Shares Must Remain With Company’s Designated Broker. To the extent that the
Participant receives any Shares upon settlement of the Special Retention Award,
the Participant must hold such Shares with the Company’s designated broker until
the Shares are sold. The limitation shall apply to all Shares issued to the
Participant under the Plan, whether or not the Participant remains employed with
the Company or its Subsidiaries.
Forced Sale of Shares. To the extent that the Participant receives any Shares
upon settlement of the Special Retention Award, the Company has the discretion
to arrange for the sale of such Shares either immediately upon settlement or at
any time thereafter. In any event, if the Participant’s employment is
terminated, the Participant will be required to sell all Shares acquired upon
settlement of the Special Retention Award within such time period as required by
the Company in accordance with SAFE requirements. Any Shares remaining in the
Participant’s brokerage account at the end of this period shall be sold by the
broker (on behalf of the Participant and the Participant hereby authorizes such
sale). The Participant agrees to sign any additional agreements, forms and/or
consents that reasonably may be requested by the Company (or the Company’s
designated broker) to effectuate the sale of Shares (including, without
limitation, as to the transfer of the sale proceeds and other exchange control
matters noted below) and shall otherwise cooperate with the Company with respect
to such matters. The Participant acknowledges that neither the Company nor the
designated broker is under any obligation to arrange for the sale of Shares at
any particular price (it being understood that the sale will occur in the
market) and that broker’s fees and similar expenses may be incurred in any such
sale. In any event, when the Shares are sold, the sale proceeds, less any tax
withholding, any broker’s fees or commissions, and any similar expenses of the
sale will be remitted to the Participant in accordance with applicable exchange
control laws and regulations.
Exchange Control Restrictions. To the extent that the Participant receives any
Shares upon settlement of the Special Retention Award, the Participant
understands and agrees that the Participant will be required to immediately
repatriate to China the proceeds from the sale of such Shares and any cash
dividends paid on such Shares. The Participant further understands that such
repatriation of proceeds may need to be effected through a special bank account
established by the Company (or a Subsidiary), and the Participant hereby
consents and agrees that any sale proceeds and cash dividends may be transferred
to such special account by the Company (or a Subsidiary) on the Participant’s
behalf prior to being delivered to the Participant and that no interest shall be
paid with respect to funds held in such account.
Any proceeds from the sale of Shares may be paid to the Participant in U.S.
dollars or local currency at the Company’s discretion. If the proceeds are paid
to the Participant in U.S. dollars, Participant understands that a U.S. dollar
bank account in China must be established and maintained so that the proceeds
may be deposited into such account. If the proceeds are paid to the Participant
in local currency, the Participant acknowledges that the Company (or its
Subsidiaries) are under no obligation to secure any particular exchange
conversion rate and that the Company (or its Subsidiaries) may face delays in
converting the proceeds to local currency due to exchange control restrictions.
The Participant agrees to bear any currency fluctuation risk between the time
the Shares are sold and the net proceeds are converted into local currency and
distributed to the Participant. The Participant further agrees to comply with
any other requirements that may be imposed by the Company in the future in order
to facilitate compliance with exchange control requirements in China.


B-3



--------------------------------------------------------------------------------





Administration. The Company (or its Subsidiaries) shall not be liable for any
costs, fees, lost interest or dividends or other losses that the Participant may
incur or suffer resulting from the enforcement of the terms of this Appendix or
otherwise from the Company’s operation and enforcement of the Plan, the Award
Agreement, the Award in accordance with any applicable laws, rules, regulations
and requirements.
Notifications
Exchange Control Information. Chinese residents may be required to report to
SAFE all details of their foreign financial assets and liabilities (including
Shares acquired under the Plan), as well as details of any economic transactions
conducted with non-Chinese residents.
FRANCE
Terms and Conditions
Language Consent. By accepting the Special Retention Award and the Award
Agreement, which provides for the terms and conditions of the Special Retention
Award, the Participant confirms having read and understood the documents
relating to this Award (the Plan and the Award Agreement, including the
Appendices) which were provided to the Participant in English. The Participant
accepts the terms of those documents accordingly.
En acceptant l’Attribution d’Actions Attribuées et ce Contrat d’Attribution qui
contient les termes et conditions des Actions Attribuées, le Participant
confirme avoir lu et compris les documents relatifs à cette attribution (le Plan
et le Contrat d’Attribution, ainsi que les Annexes) qui ont été transmis au
Participant en langue anglaise. Le Participant accepte ainsi les conditions et
termes de ces documents.
Notifications
Tax Information. The Special Retention Awards are not intended to be French
tax-qualified awards.
Foreign Asset/Account Reporting Information. French residents are required to
report all foreign accounts (whether open, current or closed) to the French tax
authorities when filing their annual tax returns. Further, French residents with
foreign account balances exceeding prescribed amounts may have additional
monthly reporting requirements. The Participant should consult his or her
personal advisor to ensure compliance with applicable reporting obligations.
Failure to complete this reporting triggers penalties for the resident.
GERMANY
Notifications
Exchange Control Information. If the Participant receives cross-border payments
in excess of €12,500 in connection with the sale of securities (including Shares
acquired under the Plan) or the receipt of any dividends or dividend equivalent
payments, such payment must be reported monthly to the German Federal Bank
(Bundesbank).  The Participant is responsible for the reporting obligation and
should file the report electronically by the fifth day of the month following
the month in which the payment is made. A copy of the report (“Allgemeines
Meldeportal Statistik”) can be accessed via Bundesbank’s website
(www.bundesbank.de) and is available in both German and English.
Foreign Asset/Account Reporting Information. If the Participant’s acquisition of
Shares under the Plan leads to a so-called qualified participation at any point
during the calendar year, the Participant will need to report the acquisition
when he or she files a tax return for the relevant year. A qualified
participation is attained if (i) the value of the Shares acquired exceeds
€150,000, or (ii) in the unlikely event the Participant holds Shares exceeding
10% of the Company’s total common stock.




B-4



--------------------------------------------------------------------------------





HUNGARY
There are no country-specific provisions.
ITALY
Terms and Conditions
Plan Document Acknowledgment. In accepting the Award, the Participant
acknowledges that he or she has received a copy of the Plan and the Award
Agreement and has reviewed the Plan and the Award Agreement, including this
Appendix B, in their entirety and fully understands and accepts all provisions
of the Plan and the Award Agreement, including this Appendix B.
The Participant further acknowledges that he or she has read and specifically
and expressly approves the following paragraphs of the Award Agreement:
paragraph 27 (“Governing Law; Dispute Resolution”) of the Award Agreement;
paragraph B (“Responsibility for Taxes”), paragraph C (“Nature of Award”),
paragraph D (“Data Privacy”), and paragraph E (“Language”) of Appendix A to the
Award Agreement.
Notifications
Foreign Asset/Account Reporting Information. If the Participant is an Italian
resident and, during any fiscal year, holds investments or financial assets
outside of Italy (e.g., cash, Shares) which may generate income taxable in Italy
(or if the Participant is the beneficial owner of such an investment or asset
even if the Participant does not directly hold the investment or asset), the
Participant is required to report such investments or assets on his or her
annual tax return for such fiscal year (on UNICO Form, RW Schedule, or on a
special form if the Participant is not required to file a tax return).
NETHERLANDS
There are no country-specific provisions.
RUSSIA
Terms and Conditions
U.S. Transaction.
The Participant understands that the grant of the Special Retention Award is a
right to receive Shares if certain conditions are met, the offer is made by the
Company in the United States and this Agreement is governed by the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof. Upon vesting of the Special Retention Award, any Shares to be issued to
the Participant shall be delivered to the Participant through a brokerage
account in the United States. The Participant is not permitted to sell Shares
directly to other Russian legal entities or residents.
Notifications
Exchange Control Information.
All restrictions on the payment of funds by non-residents into a Russian
resident’s declared foreign brokerage account, including dividends and proceeds
from the sale of Shares, have been abolished as of January 1, 2020. The
Participant can receive, hold and remit dividends and proceeds from the sale of
Shares acquired under the Plan into and out of the Participant’s brokerage
account without any requirement to first repatriate such funds to an authorized
bank in Russia. The Participant should be aware that the rules related to
foreign bank accounts are different and that, pursuant to changes effective
December 2, 2019 (with retroactive effect to January 1, 2018), certain
restrictions


B-5



--------------------------------------------------------------------------------





with respect to payments by non-residents into a Russian currency resident’s
foreign bank account will continue to apply where the foreign bank account is
located in the U.S. The Participant should contact his or her personal advisor
to confirm the application of the exchange control restrictions prior to vesting
in the Restricted Stare Units and selling Shares as significant penalties may
apply in case of non-compliance with the exchange control restrictions and such
exchange control restrictions are subject to change.
Foreign Asset/Account Reporting Information.
Russian residents are required to report the opening, closing or change of
details of any foreign bank account to the Russian tax authorities within one
month of opening, closing or change of details of such account.  Russian
residents also are required to report (i) the beginning and ending balances in
such a foreign bank account each year and (ii) transactions related to such a
foreign account during the year to the Russian tax authorities, on or before
June 1 of the following year. For example, the relevant form for 2019 is due on
or before June 1, 2020.  The tax authorities can require the Participant to
provide appropriate supporting documents related to transactions in a foreign
bank account. Starting January 1, 2020, the Participant will also be required to
report his or her foreign brokerage accounts and foreign accounts with other
financial institutions (financial market organizations). Certain specific
exceptions from the reporting requirements may apply. The Participant should
consult with his or her personal legal advisor to determine the application of
these reporting requirements to any account opened in connection with his or her
participation in the Plan.
Securities Law Information.
The grant of the Special Retention Award and the distribution of the Plan and
all other materials the Participant may receive regarding participation in the
Plan do not constitute an offering or the advertising of securities in Russia.
The issuance of Shares pursuant to the Plan has not and will not be registered
in Russia and, therefore, the Shares may not be used for an offering or public
circulation in Russia. In no event will Shares be delivered to the Participant
in Russia; all Shares acquired under the Plan will be maintained on the
Participant’s behalf in the United States.
Data Privacy Acknowledgement.
The Participant hereby acknowledges that he or she has read and understands the
terms regarding collection, processing and transfer of Data contained in
Appendix A to the Award Agreement and by participating in the Plan, the
Participant agrees to such terms. In this regard, upon request of the Company or
the Employer, the Participant agrees to provide an executed data privacy consent
form to the Company or the Employer (or any other agreements or consents that
may be required by the Company or the Employer) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws of Russia,
either now or in the future. The Participant understands that he or she will not
be able to participate in the Plan if he or she fails to execute any such
consent or agreement.
Labor Law Information.
If the Participant continues to hold Shares after involuntary termination, the
Participant may not be eligible to receive unemployment benefits in Russia.
Anti-Corruption Legislation Information.
Individuals holding public office in Russia, as well as their spouses and
dependent children, may be prohibited from opening or maintaining a foreign
brokerage or bank account and holding any securities, whether acquired directly
or indirectly, in a foreign company (including Shares acquired under the Plan).
The Participant is strongly advised to consult with his or her personal legal
advisor to determine whether the restriction applies to the Participant.






B-6



--------------------------------------------------------------------------------





SPAIN
Terms and Conditions
No Entitlement for Claims or Compensation. The following provisions supplement
paragraph A “Termination” of Appendix A.
By accepting the Special Retention Award, the Participant consents to
participation in the Plan and acknowledges that Participant has received a copy
of the Plan acknowledges that the Participant has read and specifically accepts
the vesting and termination conditions in the Award Agreement.
The Participant understands and agrees that, as a condition of the grant of the
Special Retention Award, if the Participant’s employment terminates, unless
otherwise provided in the Award Agreement or by the Company, that the
Participant will not be entitled to continue vesting in any RSUs upon cessation
of the Participant’s employment or service and any unvested Special Retention
Awards shall be forfeited without entitlement to the underlying Shares or to any
amount as indemnification in the event of a termination, including, but not
limited to: resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without cause, individual or
collective layoff on objective grounds, whether adjudged to be with cause or
adjudged or recognized to be without cause, material modification of the terms
of employment under Article 41 of the Workers’ Statute, relocation under Article
40 of the Workers’ Statute, Article 50 of the Workers’ Statute, unilateral
withdrawal by the Employer, and under Article 10.3 of Royal Decree 1382/1985.
The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant Special Retention Awards under the Plan
to individuals who may be Employees of the Company or a Subsidiary. The decision
is limited and entered into based upon the express assumption and condition that
any Special Retention Award will not economically or otherwise bind the Company
or any Subsidiary, including the Employer, on an ongoing basis, other than as
expressly set forth in the Award Agreement. Consequently, the Participant
understands that the Special Retention Awards are granted on the assumption and
condition that the Special Retention Awards shall not become part of any
employment or service agreement (whether with the Company or any Subsidiary,
including the Employer) and shall not be considered a mandatory benefit, salary
for any purpose (including severance compensation) or any other right
whatsoever. Furthermore, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from the grant of
Special Retention Awards, which is gratuitous and discretionary, since the
future value of the Special Retention Awards and the underlying Shares is
unknown and unpredictable. The Participant also understands that the grant of
Special Retention Awards would not be made but for the assumptions and
conditions set forth hereinabove; thus, the Participant understands,
acknowledges and freely accepts that, should any or all of the assumptions be
mistaken or any of the conditions not be met for any reason, the Special
Retention Award and any right to the underlying Shares shall be null and void.
Notifications
Securities Law Information. A Special Retention Award is not considered to be a
security under Spanish law. No “offer of securities to the public”, as defined
under Spanish law, has taken place or will take place in the Spanish territory
with respect to the Special Retention Awards. No public offering prospectus has
been nor will be registered with the Comisión Nacional del Mercado de Valores
(Spanish Securities Exchange Commission) (“CNMV”). Neither the Plan nor the
Award Agreement constitute a public offering prospectus and they have not been,
nor will they be, registered with the CNMV.
Exchange Control Information. To participate in the Plan, the Participant must
comply with exchange control regulations in Spain. The acquisition of Shares
upon vesting of the Special Retention Awards and subsequent sales of Shares must
be declared for statistical purposes to the Dirección General de Comercio e
Inversiones (the “DGCI”). Because the Participant will not purchase or sell the
Shares through the use of a Spanish financial institution, the Participant must
make the declaration himself or herself by filing a Form D-6 with the DGCI.
Generally, the Form D-6 must be filed each January while the Shares are owned.
In addition, the sale of Shares


B-7



--------------------------------------------------------------------------------





must also be declared on Form D-6 filed with the DGCI in January, unless the
sale proceeds exceed the applicable threshold, in which case, the filing is due
within one month after the sale.
In addition, the Participant may be required to declare electronically to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including any Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Shares made
to the Participant by the Company) depending on the value of such accounts and
instruments and the amount of the transactions during the relevant year as of
December 31 of the relevant year.
Foreign Asset/Account Reporting Information. The Participant is required to
declare electronically to the Bank of Spain any securities accounts (including
brokerage accounts held abroad), as well as the Shares held in such accounts if
the value of the transactions during the prior tax year or the balances in such
accounts as of December 31 of the prior tax year exceed €1,000,000.
Further, to the extent that the Participant holds Shares and/or has bank
accounts outside Spain with a value in excess of €50,000 (for each type of
asset) as of December 31, the Participant will be required to report information
on such assets on his or her tax return (tax form 720) for such year. After such
Shares and/or accounts are initially reported, the reporting obligation will
apply for subsequent years only if the value of any previously-reported Shares
or accounts increases by more than €20,000 or if the Participant sells or
otherwise disposes of any previously-reported Shares or accounts.
SWITZERLAND
Notifications
Securities Law Information. Because the offer of the Special Retention Awards is
considered a private offering in Switzerland; it is not subject to registration
in Switzerland. Neither this document nor any other materials relating to the
Special Retention Awards (i) constitute a prospectus according to articles 35 et
seq. of the Swiss Federal Act on Financial Services (“FinSA”), (ii) may be
publicly distributed nor otherwise made publicly available in Switzerland to any
person other than an employee of the Company or one of its subsidiaries or (iii)
has been or will be filed with, approved or supervised by any Swiss reviewing
body according to article 51 FinSA or any Swiss regulatory authority, including
the Swiss Financial Market Supervisory Authority (“FINMA”).
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following supplements paragraph B “Responsibility
for Taxes” of Appendix A:
Without limitation to paragraph B “Responsibility for Taxes” of Appendix A, the
Participant agrees that the Participant is liable for all Tax-Related Items and
hereby covenants to pay all such Tax-Related Items as and when requested by the
Company or the Employer or by Her Majesty’s Revenue & Customs (“HMRC”) (or any
other tax authority or any other relevant authority). The Participant also
agrees to indemnify and keep indemnified the Company and the Employer against
any Tax-Related Items that they are required to pay or withhold or have paid or
will have to pay to HMRC (or any other tax authority or any other relevant
authority) on the Participant’s behalf.
Notwithstanding the foregoing, if the Participant is a Director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities Exchange Act of 1934), the Participant may not be able to indemnify
the Company or the Employer for the amount of any income tax not collected from
or paid by the Participant, as it may be considered a loan. In this case, the
amount of any uncollected income tax may constitute a benefit to the Participant
on which additional income tax and employee National Insurance contributions
(“NICs”) may be payable. The Participant agrees to report and pay any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and to pay the Employer for the value of the employee NICs due on this
additional


B-8



--------------------------------------------------------------------------------





benefit, which the Company or the Employer may recover from the Participant by
any of the means referred to in the Award Agreement, including the Appendices.




B-9

